Case 0:19-cv-61824-RKA Document 37-1 Entered on FLSD Docket 01/16/2020 Page 1 of 5



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 0:19-cv-61824-RKA

   AREEB MALIK and HANH DANH,
   individually and on behalf of all those
   similarly situated,

          Plaintiffs,

   v.

   POLLACK & ROSEN, P.A.,

          Defendant.

   ____________________________________/

                               NOTICE OF DEPOSITION DUCES TECUM

          Pursuant to Fed.R.Civ.P. 30(b)(6), Plaintiffs Areeb Malik and Hanh Danh will take the

   deposition by way of oral examination of the person and/or persons that POLLACK & ROSEN,

   P.A., designates as the person and/or persons most knowledgeable and prepared to testify on behalf

   of POLLACK & ROSEN, P.A. regarding the subjects and/or topics listed in Exhibit “A” attached

   hereto. The date, time, and location of said deposition is as follows:

                   DATE:                         January 24, 2020

                   TIME:                         11:00 AM

                   LOCATION:                     THE LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                                                 110 S.E. 6TH STREET, SUITE 1700
                                                 FORT LAUDERDALE, FLORIDA 33301

          This deposition will be video recorded as well as by stenographic means before a notary

   public authorized to administer oaths in the State of Florida. The deposition will continue from

   day to day until completed.



                                                                                                                   PAGE | 1 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
                                                                                                                   EXHIBIT 1
Case 0:19-cv-61824-RKA Document 37-1 Entered on FLSD Docket 01/16/2020 Page 2 of 5



          The deposition is being taken for the purposes of discovery, for use at trial, and such other

   purposes as are permitted under the Federal Rules of Civil Procedure.

          Additionally, Plaintiff requests that the Deponent produce the following documents at

   deposition:

   (1)    The complete list of individuals Defendant mailed collection letters to, that were the same
          or substantially similar to the letters Defendant mailed to either Plaintiff, during the two
          years prior to the commencement of the above captioned action.

   (2)    Copies of the documents utilized or referenced by Defendant to create, prepare, or
          otherwise draft the collection letter mailed to Malik. See D.E. 6-1.

   (3)    Copies of the documents utilized or referenced by Defendant to create, prepare, or
          otherwise draft the collection letter mailed to Danh. See D.E. 6-2.

   (4)    Copies of the documents that Capital One Bank (USA), N.A. sent and/or provided to
          Defendant in connection with the debt Defendant attempted to collect from Malik. See D.E.
          6-1.

   (5)    Copies of the documents that Capital One Bank (USA), N.A. sent and/or provided to
          Defendant in connection with the debt Defendant attempted to collect from Danh. See D.E.
          6-2.

   (6)    Copies of the documents, including manuals, instructions and guidelines, setting forth the
          policies and procedures of debt collection used by Defendant during the relevant period.

   (7)    Copies of the documents setting forth Defendant’s policies and procedures for validating
          the amount of the debts Defendant attempted to collect from Plaintiffs.

   (8)    Copies of the documents that provide an itemization of the debts Defendant attempted to
          collect from Plaintiffs. See D.E. 6-1; D.E. 6-2

   (9)    A complete copy of any insurance policies covering Defendant for violations of the
          FDCPA and FCCPA during the relevant period.

   (10)   A copy of the template or form used to create, draft, or otherwise prepare the collection
          letter mailed to Malik. See D.E. 6-1.

   (11)   A copy of the template or form used to create, draft, or otherwise prepare the collection
          mailed to Danh. See D.E. 6-2.




                                                                                                                   PAGE | 2 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 37-1 Entered on FLSD Docket 01/16/2020 Page 3 of 5



          DATED: December 26, 2019

                                                                 Respectfully Submitted,

                                                                  /s/ Jibrael S. Hindi                                    .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:      jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:      tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:       954-907-1136
                                                                 Fax:         855-529-9540

                                                                 COUNSEL FOR PLAINTIFF


                                          CERTIFICATE OF SERVICE

          The undersigned certifies that, on December 26, 2019, the forgoing was electronically

   served via email to the party and/or parties listed below:

          Seth Adam Kolton, Esq.
          Florida Bar No.: 21045
          E-mail: seth@shendellpollack.com
          SHENDELL & POLLOCK PL
          2700 N Military Trail
          Suite 150
          Boca Raton, FL 33431
          Phone: 561-241-2323

          Counsel for Defendant
                                                                  /s/ Jibrael S. Hindi                                    .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259




                                                                                                                   PAGE | 3 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 37-1 Entered on FLSD Docket 01/16/2020 Page 4 of 5



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.: 0:19-cv-61824-RKA

   AREEB MALIK and HANH DANH,
   individually and on behalf of all those
   similarly situated,

          Plaintiffs,

   v.

   POLLACK & ROSEN, P.A.,

          Defendant.

   ____________________________________/

                                  NOTICE OF DEPOSITION DUCES TECUM
                                             EXHIBIT “A”

          As noticed in the corresponding Notice of Deposition Duce Tecum, Plaintiffs Areeb Malik

   and Hanh Danh will take the deposition by way of oral examination of the person and/or persons

   that POLLACK & ROSEN, P.A. designates as the person and/or persons most knowledgeable and

   prepared to testify on behalf of POLLACK & ROSEN, P.A. (“Defendant”) regarding:

          (1)         The facts and circumstances surrounding each allegation of the operative
                      Complaint. See D.E. 6.

          (2)         The primary purpose of Defendant’s business.

          (3)         The letter Defendant mailed to Plaintiff Areeb Malik. See D.E. 6-1.

          (4)         The letter Defendant mailed to Plaintiff Hanh Danh . See D.E. 6-2.

          (5)         The content and accuracy of the information contained in the letter Defendant
                      mailed to Plaintiff Areeb Malik. See D.E. 6-1

          (6)         The content and accuracy of the information contained in the letter Defendant
                      mailed to Plaintiff Hanh Danh. See D.E. 6-2.


                                                                                                                      PAGE | 1 of 2
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 37-1 Entered on FLSD Docket 01/16/2020 Page 5 of 5



        (7)         Defendant’s debt collection practices within the State of Florida.

        (8)         Defendant’s agreement and/or relationship with Pollock & Rosen, Inc.

        (9)         Defendant’s agreement and/or relationship with Capital One Bank (USA), N.A.

        (10)        The percentage of Defendant’s business which involves debt collection.

        (11)        The number of letters Defendant mailed to Florida consumers in an attempt to
                    collect a debt owed to Capital One Bank (USA), N.A. during the 24-months prior
                    to the commencement of the above-captioned action.

        (12)        The policies and procedures Defendant had specifically implemented to prevent the
                    FDCPA violations alleged in the Complaint, see D.E. 6, from occurring.

        (13)        Defendant’s policies and procedures in collecting consumer debts from Florida
                    consumers.

        (14)        The creation and operation of Defendant’s website.

        (15)        Defendant’s registration, or lack thereof, as a “consumer collection agency” with
                    the Florida Department of State.

        (16)        The interest rate that the debt Defendant attempted to collect from Plaintiff Areeb
                    Malik, see D.E. 6-1, is subject.

        (17)        The interest rate that the debt Defendant attempted to collect from Plaintiff Hanh
                    Danh, see D.E. 6-2, is subject.

        (18)        Defendant’s policies, procedures, and practices in preparing, drafting, creating, and
                    mailing collection letters to Florida consumers.

        (19)        Defendant’s net worth for the years 2016, 2017, and 2018.

                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                    PAGE | 2 of 2
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
